UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6849



FREDDY L. WAMBACH,

                                             Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF REVENUE; MICHAEL
F. EASLEY; ROY COOPER,

                                            Defendants - Appellees.



Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CA-01-972-1)


Submitted:   July 25, 2002                 Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Freddy L. Wambach, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Freddy L. Wambach, a North Carolina inmate, appeals the

district court’s order dismissing his 42 U.S.C.A. § 1983 (West

Supp. 2002) complaint under 28 U.S.C.A. § 1915(e)(2)(B) (West Supp.

2002). We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find that this

appeal is frivolous.   Accordingly, we dismiss the appeal on the

reasoning of the district court.    See Wambach v. North Carolina

Dep’t of Revenue, No. CA-01-972-1 (M.D.N.C. May 1, 2002).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2